Appeal from (a) an order dated July 7, 1954, which modified a judgment of separation so as to allow appellant limited visitation rights and adjudged him in contempt for nonpayment of alimony and a counsel fee directed to be paid by said judgment; (b) an order dated September 14, 1954, which denied reargument of the prior motion, and (c) an order dated September 16, 1954. which resettled the order dated July 7, 1954, so as to provide for the denial of appellant’s motion to open his default at trial. Resettled order dated September 16, 1954, affirmed, without costs. No opinion. Appeal from order dated July 7, 1954, dismissed, without costs. This order was superseded by the resettled order dated September 16, 1954. Appeal from order dated September 14, 1954, dismissed, without costs. No appeal lies from an order denying a motion for reargument. Nolan, P. J., Wenzel, Murphy, Ughetta and Kleinfeld, JJ., concur.